As filed with the Securities and Exchange Commission on February 2 6 , 20 1 0 File No. 2-71066 File No. 811-02898 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 3 4 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 3 4 x Value Line U.S. Government Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) 220 East 42nd Street New York, New York 10017-5891 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (212) 907-1500 Howard A. Brecher, Esq. Value Line U.S. Government Money Market Fund, Inc. 220 East 42nd StreetNew York, New York 10017-5891 (Name and Address of Agent for Service) Copy to: Peter D. Lowenstein, Esq. 496 Valley Rd Cos Cob, CT 06807 It is proposed that this filing will become effective (check appropriate box) o immediately upon filing pursuant to paragraph (b) o on (date) pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) x on April 30, 2010 pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(2) of Rule 485 Value Line U.S. Government Money Market Fund, Inc. (VLCXX) P R O S P E C T U S M A Y 1 ,2 0 1 0 #0071687 The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus, and any representation to the contrary is a criminal offense. T A B L E O F C O N T E N T S Fund Summary What is the Fund’s investment objective ? Page 2 What are the Fund’s fees and expenses? Page 2 What are the Fund’s principal investment strategies? Page 3 What are the Fund’s principal risks? Page 3 How has the Fund performed? Page 4 Who manages the Fund ? Page 5 Purchase and sale of Fund shares Page 5 Tax information Page 5 Payments to broker-dealers and other financial intermediaries Page 5 How The Fund Is Managed Investment objective Page 6 The type of securities in which we invest Page 6 The principal risks of investing in the Fund Page 7 Who Manages the Fund Investment Adviser Page 9 Management fees Page 10 About Your Account How to buy shares Page 11 How to sell shares Page 14 Frequent purchases and redemptions of Fund shares Page 17 Special services Page 18 Dividends, distributions and taxes Page 19 Financial Highlights Financial Highlights Page 21 F U N DS U M M A R Y What is the Fund’s investment objective ? The Fund is a money market mutual fund whose investment objective is to secure as high a level of current income as is consistent with maintaining liquidity and preserving capital. The Fund attempts to maintain a stable net asset value of $1.00 per share. What are the Fund’s fees and expenses? These tables describe the fees and expenses you pay in connection with an investment in the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charges (Load) Imposed On Purchases as a percentage of offering price None Maximum Deferred Sales Charges (Load) as a Percentage of original purchase price or redemption price, whichever is lower None Maximum Sales Charges (Load) Imposed On Reinvested Dividends None Redemption Fee None Exchange Fee None Annual Fund Operating Expenses (expenses that are deducted from the Fund’s assets) Management Fees* 0.40% Distribution and Service (12b-1) Fees* 0.25% Other Expenses 0.30% Total Annual Trust Operating Expenses 0.95% Less: Advisory Fee and 12b-1 Fee waiver* –0.51% Net Expenses* 0.44% * The Adviser may from time to time voluntarily waive all or a portion of its advisory fee from the Fund. The amount of any waived fees is subject to recoupment by the Adviser from the Fund within the same calendar year in which the fees were waived and the three subsequent calendar years, provided that no amount may be recouped that would cause the Fund’s total expense ratio as a result of such recoupment to exceed 0.90%. See “Who Manages the Fund, Management fees” on page 8. EULAV Securities, Inc. (the “Distributor”) has contractually agreed to waive the Fund’s 12b-1 fee in an amount equal to 0.25% of the Fund’s average daily net assets through April 30, 2011. There can be no assurance that the Distributor will extend the contractual 12b-1 fee waiver beyond such date. The Fund’s total return and yield would be lower in the absence of such waiver. 2 Example This example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds. The chart below shows the cumulative amount of Fund expenses on a hypothetical investment of $10,000 with an annual 5% return over the time shown, assuming that (a) the Fund’s total operating expenses remain the same and (b) the Distributor’s contractual 12b-1 fee waiver and the Adviser’s voluntary waiver of part of its advisory fee is in effect for year one. The expenses indicated for each period would be the same whether you sold your shares at the end of each period or continued to hold them. This is an example only, and your actual costs may be greater or less than those shown here. Based on these assumptions, your costs would be: 1 year 3 years 5 years 10 years Value Line U.S. Government Money Market Fund $ 45 $ 252 $ 476 $ 1,120 What are the Fund’s principal investment strategies? The Fund does not invest for the purpose of seeking capital appreciation or gains and is managed to provide a stable $1.00 per share price. Under normal conditions, the Fund invests at least 80% of its assets in money market securities issued or guaranteed by the U.S. Government, its agencies and instrumentalities (“U.S. Government securities”) and repurchase agreements that are fully collateralized by U.S. Government securities. The Fund’s other investments may consist of other types of money market eligible securities that are not U.S. Government securities. Each security will have a remaining maturity of 13 months or less. The Fund’s average weighted maturity will not exceed 90 days. Its yield will go up and down with changes in short-term interest rates. Income on short-term debt securities tends to be lower than income on longer-term debt securities, so the Fund’s yield will likely be lower than the yields on longer-term fixed income mutual funds. The Fund’s main investment strategy is a non-fundamental policy and may be changed without shareholder approval upon 60 days’ prior notice. What are the Fund’s principal risks? Investing in any mutual fund involves risk. The chief risk that you assume when investing in the Fund is interest rate risk, the possibility that as interest rates rise the value of some fixed income securities may decrease. If short-term interest rates rise steeply, the prices of money market securities could fall and threaten the $1.00 share price that the Fund tries to maintain. There is also the risk of default by an issuer of any of the Fund’s holdings. 3 An investment in the Fund is not a complete investment program and you should consider it just one part of your total investment program. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. How has the Fund performed? This bar chart and table can help you evaluate the potential risks of investing in the Fund. The bar chart below shows how returns for the Fund’s shares have varied over the past ten calendar years, and the table below shows the average annual total returns of these shares for one, five, and ten years. These returns are compared to the performance of the Lipper Money Market Funds Average and the Lipper U.S. Government Money Market Funds Average. The Fund’s past performance is not necessarily an indication of how it will perform in the future. Updated performance information is available at: www.vlfunds.com. Total Returns as of 12/31 each year Best Quarter:Q4 20001.50% Worst Quarter:Q4 200 9 0.01 % Average Annual Total Returns for Periods Ended December 31, 200 9 1 year 5 years 10 years Value Line U.S. Government Money Market Fund 0.08 % 2.56 % 2.37 % Lipper Money Market Funds Average 0.17 % 2.66 % 2.47 % Lipper U.S. Government Money Market Funds Average 0.09 % 2.67 % 2.52 % The Fund’s 7-day yield as of December 31, 2009 was 0.01 %. The current 7-day yield may be obtained from the Fund by calling 800-243-2729. 4 Who manages the Fund? The Fund’s investment adviser is EULAV Asset Management, LLC (the “Adviser” or “EULAV”), a wholly-owned subsidiary of Value Line, Inc. (“Value Line”). Purchase and sale of Fund shares Minimum initial investment in the Fund: $1,000. Minimum additional investment in the Fund: $100. The Fund’s shares are redeemable and you may redeem your shares (sell them back to the Fund) through your broker-dealer, financial advisor or financial intermediary. You may also redeem your shares by mail by writing to: Value Line Funds, c/o Boston Financial Data Services, Inc., P.O. Box 219729, Kansas City, MO 64121-9729. You can exchange all or part of your investment in the Fund for shares in other Value Line funds. To execute an exchange, call 800-243-2729. The Fund reserves the right to reject any exchange order. Tax information The Fund’s distributions generally are taxable as ordinary income for federal income tax purposes and also may be subject to state or local taxes, unless you are investing through a tax-deferred account such as a 401 (k) plan or an IRA. Payments to broker-dealers and other financial intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. 5 H O W T H E F U N D I S M A N A G E D Investment objective The Fund is a money market mutual fund whose investment objective is to secure as high a level of current income as is consistent with maintaining liquidity and preserving capital. The Fund attempts to maintain a stable net asset value of $1.00 per share. The type of securities in which we invest The Fund invests primarily (i.e., at least 80% of its assets) in money market securities that are U.S. Government securities and in repurchase agreements that are fully collateralized by U.S. Government securities. The Fund may invest to a lesser extent in other types of short-term U.S. dollar denominated money market securities meeting quality standards for money market funds under the Investment Company Act of 1940. The following is a brief description of the types of short-term instruments in which the Fund may invest: U.S. Government Securities: includes U.S. Treasury bills, notes and bonds, which are direct obligations of the U.S. Treasury supported by the full faith and credit of the United States, as well as securities issued by agencies, instrumentalities or sponsored entities of the U.S. Government supported by (i) the full faith and credit of the U.S. Government, (ii) the right of the issuer to borrow from the U.S. Treasury, (iii) the discretionary authority of the U.S. Government to purchase certain obligations of the issuer, or (iv) only by the credit of the issuer. U.S. Government securities also include certain debt securities of eligible issuers guaranteed by the Federal Deposit Insurance Corporation under its Temporary Liquidity Guarantee Program. Bank Instruments: includes certificates of deposit and bankers’ acceptances. Commercial Paper: refers to short-term unsecured promissory notes issued by corporations. Asset Backed Securities: refers to securities backed by an underlying pool of assets such as credit card or automobile trade receivables or corporate loans or bonds which back these securities and that provide the interest and principal payments to investors. Corporate Obligations: includes other short-term corporate debt obligations. 6 Repurchase Agreements: refers to contracts to repurchase securities at a fixed price within a specified period of time, usually less than one week. Municipal Securities: refers to debt securities issued by or on behalf of states, territories and possessions of the United States and their political subdivisions. The principal risks of investing in the Fund ■ The chief risk that you assume when investing in the Fund is interest rate risk, the possibility that as interest rates rise the value of some fixed income securities may decrease. If short-term interest rates rise steeply, the prices of money market securities could fall and threaten the $1.00 share price that the Fund tries to maintain. ■ The Fund should have minimal credit risk on its investments in securities backed by the U.S. Government. However, it is important to note that although the Fund invests primarily in U.S. Government securities, the Fund’s share price and its yield are not guaranteed by the U.S. Government. Certain issuers of U.S. Government securities in which the Fund may invest are sponsored or chartered by Congress but their securities are neither issued nor guaranteed by the U.S. Treasury. Rather, these issuers are authorized to borrow from the U.S. Treasury to meet their obligations. The maximum potential liability of these issuers may exceed their current resources, including their legal right to obtain financial support from the U.S. Government. No assurance can be given that the U.S. Government would provide financial support to any of these entities if it is not obligated to do so by law. ■ The Fund’s investments in repurchase agreements are subject to the risk that the seller defaults on its obligation to repurchase the securities under the repurchase agreement. The Fund may encounter delay and incur costs before being able to sell the securities. Such a delay may involve loss of interest or decline in price of the securities.
